In re Smith International Acquisition Corp. et al.; Rowan Companies Inc.; Safeguard Disposal Systems Inc.;' — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court, Div. H, No. 99-11078; to the Court of Appeal, Fourth Circuit, No. 2001-C-0390.
Granted. The judgment of the trial court denying the motion to transfer venue based on forum non conveniens is reversed. The motion is granted for the reasons assigned in the dissenting opinion in the court of appeal, and the case is transferred to the Fifteenth Judicial District Court for the Parish of Lafayette.